Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 12, 2019

                                    No. 04-19-00273-CV

                                    John M. DONOHUE,
                                         Appellant

                                              v.

    BANDERA COUNTY LAW ENFORCEMENT PERSONNEL: Daniel R. Butts, J.J.
   Martinez, Gerald Johnson, Rod Chalmers, D.J. Nowlin, Ernest Ferniz, Luis Moreno, Kim
 Manglberger, Chris Ahumada, Shane Merritt, Jose Hernandez, Matt Hernandez, Birdie Tyler;
Boerne Police Department Personnel: Pablo Morales; San Antonio Police Department Personnel:
        Perla Dominguez and Kevin Nakata; Denice Martinez and Martha L. Donohue,
                                         Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER
       On December 9, 2015, the trial court granted a motion filed by the Bandera County
appellees and joined by appellees Denise Martinez and Martha L. Donohue to declare appellant a
vexatious litigant. By order dated May 14, 2019, this court limited appellant’s appeal to an
appeal of the December 9, 2015 order.

        The appellees’ briefs were originally due to be filed by August 1, 2019. By order dated
August 2, 2019, the motion for extension of time filed by the Bandera County appellees was
granted, extending the deadline to file their brief to August 31, 2019. On August 8, 2019,
appellees Denise Martinez and Martha L. Donohue filed a motion for extension of time to file
their brief, requesting a forty-five day extension of time to September 16, 2019. The motion is
GRANTED. Appellees Denise Martinez and Martha L. Donohue must file their brief no later
than September 16, 2019.



                                                   _________________________________
                                                   Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court